 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 861 
In the House of Representatives, U. S.,

December 2, 2009
 
RESOLUTION 
Supporting the goals and ideals of Military Family Month. 
 
 
Whereas military families, through their sacrifices and their dedication to the United States and its values, represent the bedrock upon which the United States was founded and upon which the country continues to rely in these perilous and challenging times; and 
Whereas the month of November, which includes the Veterans Day holiday, was declared by the President on October 30, 2009, to be Military Family Month: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the goals and ideals of Military Family Month; 
(2)recognizes the sacrifices and dedication of military families and their contributions to the United States; and 
(3)expresses the appreciation to the people of the United States who observed Military Family Month with appropriate ceremonies and activities. 
 
Lorraine C. Miller,Clerk.
